Citation Nr: 1300393	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  04-43 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder.

2.  Entitlement to an evaluation in excess of 60 percent disabling for lumbosacral strain status post laminectomy and discectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980, as well as additional service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The claims were previously before the Board in April 2012 when they were remanded for further development.

In April 2012 the Board reopened the Veteran's claim of entitlement to service connection for a left elbow disorder and remanded for further development.  In reopening the claim, the Board relied, in part, on an Individual Sick Slip dated in March 1987 that was submitted by the Veteran and identified "arms pains."  The Board notes that the Veteran's claim was initially denied by a RO rating decision dated in November 1990 stemming from a claim received by VA in September 1990.  As such, the Board notes that the service department record, the Individual Sick Slip, was in existence at the time of the initial denial.  Therefore, upon further reflection, the Board finds that the claim of entitlement to service connection for a left elbow disorder stems from the September 1990 claim and the subsequent November 1990 RO decision.  See 38 C.F.R. § 3.156(c) (2012).



FINDINGS OF FACT

1.  Left elbow strain and left ulnar neuropathy manifested during the Veteran's active service.  

2.  The Veteran's lumbosacral strain status post laminectomy and discectomy does not manifest ankylosis of the thoracolumbar spine or more than mild associated radiculopathy of the lower extremities.  


CONCLUSIONS OF LAW

1.  Left elbow strain and left ulnar neuropathy was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

2.  The criteria for a rating in excess of 60 percent for lumbosacral strain status post laminectomy and discectomy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.    

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in regard to the Veteran's claim for an evaluation in excess of 60 percent disabling for lumbosacral strain status post laminectomy and discectomy, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in December 2007 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.

The appellant was afforded VA medical examinations in January 2008, September 2010, and July 2012.

Relevant to the Veteran's claim for an evaluation in excess of 60 percent disabling for lumbosacral strain status post laminectomy and discectomy, in April 2012 the Board remanded the claim and ordered that additional VA treatment records be obtained and associated with the claims file, that an attempt be made to obtain any records regarding an application for Social Security Administration (SSA) benefits, and for the Veteran to be afforded a VA medical examination regarding the severity of his back disorder.

Thereafter, additional VA treatment records were obtained and associated with the claims file, an attempt was made to obtain the records regarding an application for SSA benefits, and the Veteran was afforded a VA medical examination regarding the severity of his back disorder.

The Board notes that in response to the request for records regarding an application for SSA benefits, VA was notified by SSA that the medical records had been destroyed and, therefore, no records were available.  The Veteran was thereafter notified of the unavailability via a phone conversation and in a supplemental statement of the case dated in November 2012.  In a statement dated in November 2012 the Veteran's representative indicated that he did not have any further evidence to submit and that if additional evidence was located then the right to have it considered by the Agency of Original Jurisdiction was waived.  

Pursuant to the Board's remand, in July 2012 the Veteran was afforded a VA medical examination regarding the current condition of his lumbosacral strain status post laminectomy and discectomy.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained is adequate as it is predicated on a physical examination of the Veteran, and an interview with the Veteran regarding his symptoms and complaints.  The report provides findings relevant to the criteria for rating the lumbar spine disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4).

In addition, in April 2012 the Board ordered that the National Archives and Records Administration (NARA) and/or any other appropriate records repository as deemed necessary for retired military hospital records be contacted regarding additional records regarding the Veteran and that attempts be made to verify the Veteran's periods of reserve service.  Subsequent to the Board's remand, the RO completed a request on a 3101 requesting the records and made a request for Defense Finance and Accounting Service (DFAS) records regarding the Veteran.  A response dated in June 2012 indicated that all service treatment records were previously furnished to VA pursuant to a prior VA 3101.  The Veteran was notified of these actions in a supplemental statement of the case dated in November 2012.  

Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand and the examination was adequate.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claim, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's lumbosacral strain status post laminectomy and discectomy had become more severe.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked for additional records to be submitted regarding the Veteran's treatment at the VA Medical Center in Gainesville, Florida, and held the record open for 30 days for the Veteran's representative to attempt to obtain and submit these records.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

In regard to the Veteran's claim of entitlement to service connection for a left elbow disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The law provides that active military service is active duty.  This includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty.  Active service also includes a period of inactive duty training (INACDUTRA) during which the Veteran was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993). 

The Court has clarified that the language of 38 U.S.C.A, §§ 101 and 1112-1137 clearly indicates that the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for a left elbow disorder.  The Veteran has reported that he hurt his back, arm, and elbow at the same time when he fell in service.  

Upon examination at separation from active service in May 1980 the Veteran was not noted to have any left elbow disorder.

An Individual Sick Slip dated in March 1987 indicates that the Veteran complained of arm pains.  

In a Statement of Medical Examination and Duty Status, dated in March 1988, the Veteran was noted to have injured his back in a fall while on active duty for training.  

The Veteran was afforded a VA medical examination in December 1988.  At that time the Veteran did not complain of and was not diagnosed with any left elbow disorder.  The examiner diagnosed post traumatic low back pain.  

In November 1989 the Veteran underwent a left cubital tunnel release.  The operation report indicated that the Veteran reported falling on his back and breaking his fall with his left arm.  He indicated that he noted left arm pain which was radiating up and down from the elbow and associated with neck spasms and left hand and forearm numbness about a week after the fall.  

In January 1990 the Veteran was noted to have undergone a left ulnar release in November 1989.  

A Report of Medical Examination, dated in March 1990 did not reveal any upper extremity or musculoskeletal disorders.  In the Veteran's Report of Medical History, dated in March 1990, the Veteran did not indicate any swollen or painful joints, broken bones, arthritis, rheumatism, or bursitis, or any left elbow disorder.  

In August 1990 the Veteran complained of pain in the left arm and in June 1991 the Veteran complained of decreased strength in the left arm.  

Examination by electromyography (EMG) in November 1991 revealed motor conduction was still slow across the elbow.  There was no significant blocking across this segment.  The sensory and motor potentials were large and no significant reduction in amplitude was noted since the prior study in August 1989.  There was no evidence of denervation in the ulnar innervated small muscles of the hand, which showed mild reduction in recruitment with large triphasic motor units indication long standing axonal loss type changes.  There was no evidence of left ulnar compression at thoracic outlet or Guyan's canal.  There was no evidence of left cervical radiculopathy.  There was no evidence of left median compression at the carpal tunnel.  There was a slight prolongation of all sensory distal latencies in the left upper extremity.

In January 1992 the Veteran complained of an aching left arm.  The Veteran was diagnosed with chronic left arm pain status post left arm nerve graft.  

The Veteran underwent an x-ray of the left elbow in March 2002.  The x-ray revealed no recent fracture or dislocation.  Small calcification was seen around the triceps tendon suggestive of tendon calcification.  

In June 2002 the Veteran complained of chronic arm pain.  The Veteran was noted to have had left elbow pain for several years and that he was diagnosed with tunnel syndrome and underwent surgery for this.  The pain was noted to have recurred and to shoot down the left forearm and into all fingers.  He was reported to have a large scar over the left elbow at the ulnar aspect.  After physical examination the Veteran was relevantly diagnosed with chronic left forearm and hand pain.  

In January 2011 the Veteran complained of left elbow pain, left elbow medial aspect tenderness to palpation.  The Veteran was sent to occupational therapy for a left elbow band and evaluation on epicondilitis.

In a January 2011 occupational therapy note the Veteran was reported to complain of left elbow pain status post ulnar nerve relocation in 1999.  The Veteran had less numbness in the elbow after surgery.  The Veteran was noted to have recent pain at the left elbow.  The pain was indicated to interfere with self care and leisure skills. 

In July 2012 the Veteran was afforded a VA Compensation and Pension (C&P) elbow and forearm examination.  The Veteran was noted to be diagnosed with left elbow strain and left cubital tunnel syndrome.  The Veteran reported that he first had left elbow problems in the late 1980's or 1990's when he fell on his back during National Guard training and injured his left elbow at that time.  He had surgery on the left ulnar nerve about a year afterward and this was noted to have helped him for one to two years but to have recurred.  The examiner noted that the Veteran underwent a left ulnar nerve cubital tunnel release in 1989.  The Veteran was noted to have had pain in the left elbow and numbness and tingling in all of the fingers.  The Veteran did not report flare-ups.

After physical examination and review of the claims file the Veteran was diagnosed with left elbow strain and ulnar neuropathy at the left elbow (cubital tunnel syndrome).  The examiner rendered the opinion that the Veteran's left elbow strain and left ulnar neuropathy at the elbow were less likely as not caused by or a result of active duty.  The examiner provided the rationale that based on review of the medical records, medical literature, and the examiner's clinical experience, there was no injury during the Veteran's National Guard training that resulted in a left elbow or ulnar nerve injury and nothing suggesting any left elbow or ulnar nerve problem that became chronic following National Guard training.  

The Board finds that entitlement to service connection for a left elbow disorder is warranted.  Review of the claims file reveals an Individual Sick Slip indicating that the Veteran complained of arm pain in service in March 1987.  Further review of the claims file reveals that the Veteran injured his back in March 1988 during a period of active duty for training.  The Veteran has competently and credibly reported that he hurt his elbow in the same accident.  Subsequently, in November 1989 the Veteran underwent a left cubital tunnel release surgery.  It is noted in the surgical report that the Veteran reported falling on his back and breaking his fall with his left arm.

Subsequent treatment notes indicate that the Veteran has consistently complained of left arm pain since August 1990.  EMG testing in November 1991 revealed motor conduction was slow across the elbow.  An x-ray of the left elbow in March 2002 revealed small calcification was seen around the triceps tendon suggestive of tendon calcification.  In addition, in June 2002 the Veteran was diagnosed with chronic left forearm and hand pain.  After examination in July 2012 the Veteran was diagnosed with left elbow strain and ulnar neuropathy at the left elbow.  Review of the evidence reveals that the Veteran has had nearly continuous left elbow pain since his reported fall in March 1988.  In addition, the Veteran shortly after the fall underwent surgery for left cubital tunnel syndrome.

Although a VA examiner in July 2012 rendered the opinion that the Veteran's condition was less likely as not related to the Veteran's active service and indicate in the medical history that the Veteran reported a fall in service, the examiner provided the rationale that the Veteran had not suffered a left elbow injury in service.  As such, the Board finds the VA examiner's opinion less probative than the Veteran's recorded accident in service, the surgery for a left elbow disorder shortly after the accident, and the consistent reports of left arm pain since the accident.  Therefore, affording the Veteran the benefit of the doubt, based upon the Veteran's competent and credible reports of pain in the elbow immediately following his accident while on active duty for training, the board finds that the evidence is at least in equipoise that the Veteran injured his left elbow in the accident in which he injured his back.  

As the competent and credible evidence reveals that the Veteran fell and was injured while on active duty for training, was treated shortly thereafter for a left elbow disorder, and has had consistent symptoms of a left elbow disorder since that time, which have been identified by an examiner in July 2012 to be left elbow strain and ulnar neuropathy at the left elbow, entitlement to service connection for left elbow strain and ulnar neuropathy at the left elbow is granted.

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an evaluation in excess of 60 percent disabling for lumbosacral strain status post laminectomy and discectomy.  The Veteran's lumbosacral spine disorder is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Code 5235 (vertebral fracture or dislocation), Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental instability), Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative arthritis of the spine) (see also, Diagnostic Code 5003), and Diagnostic Code 5243 (intervertebral disc syndrome (IVDS)) are evaluated, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, under the general rating formula for diseases and injuries of the spine (unless intervertebral disc syndrome is rated under the Formula for Rating IVDS Based on Incapacitating Episodes). 

A 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. 

Note (4): Round each range of motion measurement to the nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: 

A 10 percent rating requires evidence of incapacitating episodes have a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.  

Diseases of the peripheral nerves are rated under 38 C.F.R. § 4.124a.  When a specific disability is not listed in the Rating Schedule, rating is done by analogy to a related condition which approximates the anatomical localization, symptomatology and functional impairment.  38 C.F.R. § 4.20 (2012).

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In March 2007 the Veteran was noted to have positive left straight leg raising at 45 degrees, decreased left lower extremity strength when compared to the right and decreased fine sensation in the bilateral lower extremities.  A computed tomography (CT) scan of the back, performed in November 2006, was noted to reveal L3, 4 neural foraminal narrowing secondary to disc osteophyte complex and facet hypertrophy.  There was also L4, 5 and L5, S1 level bilateral neural foraminal stenosis from facet hypertrophy and disc osteophyte complex.  

In April 2007 the Veteran was noted to complain of chronic low back pain with left leg numbness.  After EMG/nerve conduction velocity (NCV) the Veteran was noted to have a normal study with no electrophysiologic evidence of left lumbosacral radiculopathy and no evidence of neuropathy.  

In August 2007 the Veteran was noted to have left lower extremity radiculopathy.  A magnetic resonance imaging (MRI) scan of the lumbar spine demonstrated L4-L5 broad disc protrusion to the left recess with moderate left neuroforaminal narrowing. 

In September 2007 the Veteran was noted to have low back pain and lower extremity pain.  Both legs were equally involved and the low back pain was constant, better when lying down.  There was no bowel or bladder dysfunction.  There was no weakness.  The Veteran had not worked for one year as a landscaper because of back pain.  The Veteran had minimal relief with injections.  Physical examination revealed 5/5 strength in the bilateral lower extremity including eversion/inversion.  Deep tendon reflexes were 2/4 at the right patella, 1/4 at the left patella, and 1/4 at the bilateral Achilles.  Babinski was downgoing bilaterally.  Patrick's was positive bilaterally.  There was a negative straight leg raise test bilaterally.  Gait was antalgic, very limited range of motion of the lumbar spine, and there was pain to palpation of the paraspinal muscles.  EMG was noted to be within normal limits.  A MRI scan of the lumbar spine revealed degenerative changes without significant canal or foraminal stenosis.  The Veteran was diagnosed with chronic left L4 radiculopathy with musculoskeletal low back pain.  

In November 2007 the Veteran was relevantly noted to have chronic low back pain followed in the pain clinic.  He had a history of chronic left L4 radiculopathy with chronic musculoskeletal back pain, cervicaglia, and muscle spasms.  

In another treatment note dated in November 2007 the Veteran was noted to have lumbago, lumbar facet mediated pain, iliolumbar ligament disruption, lumbar neuroforaminal narrowing at L4-5 and L5-S1 with the left greater than the right, lumbar incisional neuroma formation, and cervical stenosis.  The Veteran was positive for tenderness to palpation over the lumbar incision.  Positive for lumbar facet tenderness bilateral L4-5 and L5-S1.  Sensation was intact and strength was 5/5 in the upper and lower extremities bilaterally.  Deep tendon reflexes were 2/4 bilaterally.  

The Veteran was afforded a VA C&P spine examination in January 2008.  The Veteran indicated that his pain was worse and that he had pain that kept him awake at night.  He ambulated with a cane on long distances.  He did not have any history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, visual dysfunction, or dizziness.  He had decreased motion, stiffness, spasms and pain.  The pain was in the low back and was constant.  The pain was 10 out of 10, constant, daily, and radiating.  It radiated down the backs of both legs to the great toe and little toe bilaterally.  There were flare-ups of pain that were severe, daily, and lasted one to one and a half hours.  The pain was precipitated by not taking his medication on time and was alleviated by sleep.  The Veteran reported that he was confined to bed rest approximately three times a week over the prior year.  He used a cane and was limited to walking one quarter to one half block.  

Physical examination revealed no spasm, atrophy, guarding, or weakness bilaterally.  The Veteran had pain with motion and tenderness bilaterally.  Muscle spasm, localized tenderness or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour. 

Inspection of the spine revealed the posture and head position to be normal.  There was symmetry in appearance.  Gait type was slow and purposeful with a cane.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  Motor examination was 5/5 bilaterally in the hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Sensation was tested and revealed pinprick and light touch of 1/2 bilaterally, and normal position sense bilaterally.  Vibration sense was not tested.  There was decreased sensation of the medial lower leg and the top of foot not following any specific dermatome on the left and decreased sensation of the lateral side of the lower leg not following any specific dermatome on the right.  Reflexes were normal in the ankles, knees, and plantar bilaterally.  There was no thoracolumbar spine ankylosis.  In the examiner's opinion, that the examination yielded unreliable/inconsistent results.  The Veteran was noted to display poor effort during the examination.  The Veteran refused to move more than five degrees for flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The Veteran reported that this would cause severe back pain and that he had a long ride home.  

In August 2008 the Veteran reported that he had pain that starts in the middle of his back with radiating pain down the anterior and medial part of his leg to his toes.  He also reported burning pain in the posterior thigh.  The Veteran stated that he can deal with the burning but the pressure in his back feels like his back is going to give out.  The Veteran stated that laying down and sleeping helps with the pain.  He stated that walking extended distances, standing, and bending make the pain worse.  He reported that his pain was 10 out of 10 at that time.  He stated that he also had intermittent groin pain on the left side.  

In March 2009 the Veteran was noted to have low back pain and lumbar radiculopathy in for lumbar facet versus L5 transforaminal epidural steroid injection (TFESI).  He reported pain in the low back with radiation to bilateral buttocks and down posterior/lateral thigh to ankles and numbness/tingling in the bilateral first and fifth toes.  The Veteran denied weakness and denied changes in health, medication, recent hospitalizations, or anticoagulant/antibiotic use.  

In April 2009 the Veteran was noted to have good range of motion of the lumbar spine but with discomfort.  Sensation was equal to bilateral upper and lower extremities.  Reflexes were noted to be 1+ patellar and ankle jerks and Babinski downgoing.  

The Veteran was afforded a VA C&P spine examination in September 2010.  The Veteran reported that he had multiple operations on his spine and that he was being seen in the Pain Clinic.  He took medications to control the pain of his spine.  The medications helped to take the edge off the pain; however, never fully reduced the constant pain.  At worst his pain was 10 out of 10.  At best his pain was 7 out of 10 after therapeutic measures.  The medications made him drowsy and allowed him to sleep but limited his function during waking hours.  He reported his symptoms as pain in his lumbar spine that has radiation both to his cervical spine as well as his bilateral legs.  He described the pain as sharp and constant without relief between episodes.  There were no flare ups.  His pain was anywhere between moderate and severe.  He had increased pain with ambulation, prolonged sitting, prolonged standing, or any activity.  He had difficulty walking long distances without assistance.  He had an average three episodes per day of increased pain lasting approximately 30 to 40 minutes if he is able to reduce the pain with alleviating factors such as medications, TENS, heat, warm shower, or rest.  The Veteran had constant stiffness in the cervical and thoracolumbar spine.  He had falls and an unsteady gait.  It was noted that the last episode of a fall was approximately two weeks prior.  He fell on the ground and had an abrasion on his wrist.  He was unable to get up until assistance arrived.  He reported occasional fevers and chills, dizziness, numbness centrally in his lumbar spine as well as radiation into his legs and his toes during pain exacerbations.  He noted weakness primarily in his lumbar spine inhibiting many of his functions.  He claimed erectile dysfunction which he was treated for with medication.  He denied any visual disturbances, bowel or bladder complaints.  He used assistive devices including a back brace and cane with ambulation at all times.

He had difficulties with activities of daily living.  The Veteran had difficulty getting dressed without assistance.  He was unable to drive and had to have assistance showering and drying.  He was unable to exercise or complete recreational activities primarily because his lifestyle was sedentary with extreme exacerbation of pain with any types of motion.  It was noted that if the Veteran did have a sedentary job it would be difficult for him to sit for greater than five minutes without spasms or lower extremity pain.  He also had pain and would be unable to take sedating medications and complete his job and he would also have constant pressure in his lumbar spine.  There were no incapacitating episodes of bed rest presecribed by a physician in the prior 12 months. 

Physical examination revealed that the Veteran had a shuffling gait with forward flexure using a cane on ambulation.  He dragged his feet and had a low leg lift as well as reduced amplitude leg swing.  He was slow to rise from a chair and required assistance.  He had difficulty standing on his heels and toes without assistance and was unable to squat for fear of spasms and an inability to stand.  On standing he had constant pressure in his lumbar spine with radiation to his bilateral lower extremities.  On inspection he had bilateral paraspinal tightness and spasms of primarily the thoracolumbar spine.  The spasms were exacerbated by deep palpation.  He had noted weakness in his lumbar spine as well as his extremities with decreased use.  He had a noted limiting ability to stand upright without assistance.  He had noted flattening of his lumbar spine.  No ankylosis of the lumbar spine.  Deep tendon reflexes were 2/4 in the bilateral upper and lower extremities.  Sensation was intact.  Manual muscle testing was 5/5 in bilateral upper and lower extremities; however he had pain with hip flexion bilaterally.  A modified Lasegue's sign on the right and left were positive.  He had increased radiculopathy on the left greater than the right.  

Range of motion of the lumbar spine was forward flexion of 0 to 25 degrees with pain from 20 to 25 degrees and extension of 0 to 12 degrees with pain from 10 to 12 degrees.  Both of these motions caused severe central lumbar spine pain with radiation to his bilateral lower extremities.  He had left lateral flexion of 0 to 12 degrees with pain from 10 to 12 degrees and right lateral flexion of 0 to 8 degrees with pain from 5 to 8 degrees.  Both of these motions caused localized low back pain as well as radiation into the left lower extremity.  He had left lateral rotation of 0 to 25 degrees with pain from 15 to 25 degrees and right lateral rotation of 0 to 20 degrees with pain from 10 to 20 degrees.  Both of these movements caused lumbar spine pain with radiation to the bilateral lower extremities.  

MRI scan of the lumbar spine dated in May 2009 was noted to reveal slight progression of the neuroforaminal narrowing at the level of L4-L5 and L5-S1 that is primarily caused by facet joint hypertrophy, persistent signs of neuritis of the S1 nerve root on the left side, post surgical changes at the level of L4-L5 and L5-S1.  A computed tomography (CT) scan of the lumbar spine in September 2009 was noted to show no significant change from the May 2009 MRI.  

The Veteran was relevantly diagnosed with lumbosacral strain and intervertebral disc syndrome.

In January 2011 the Veteran underwent a primary care physical examination.  The Veteran continued with chronic back pain and muscle spasms.  He also indicated left elbow pain.  The Veteran indicated an inability to obtain and/or retain substantial gainful activity given his back problems.  He used to work in landscaping industry, which was noted to be clearly is out of limits for him by the provider.  The provider noted that given chronic back disease, and chronic medication use for such, it was very unlikely that the Veteran could obtain and retain any type of job.  The provider, although feeling that the Veteran was unemployable, placed a consult to Vocational Rehabilitation for further evaluation of the Veteran's case.

Physical evaluation of the Veteran's back revealed lumbar paraspinal muscles tenderness and tense.  The Veteran was assessed with CLBB on the basis of history of disk disease and chronic muscle spasm.  The Veteran was noted to have a history of chronic L4 radiculopathy with musculoskeletal low back pain and a history of status post lumbar surgery time two with the last surgery lumbar L3, 4, and 5 exploration and L4-5 discectomy in August 2005.  The Veteran's condition was noted to be chronic, debilitating and not likely to improve given his history.  

In January 2011 the Veteran was noted to have been treated by a kinesiotherapist for his back pain.  The Veteran was noted to have a pain level of 7 out of 10 in the lumbosacral spine.  The onset of the pain was 1999 and the pain was aggravated by laying down and alleviated by standing.  

In February 2011 the Veteran underwent a physical examination.  He had right sided pain, which shoots into right leg.  He indicated that it "shuts whole body down."  The Veteran requested an x-ray or MRI.  The low back locks and feels like it cannot move due to the pain.  The Veteran was noted to have gone to the pain clinic, had injections, and the condition was noted to be worse now.  The Veteran was noted to have been seen by neurosurgery and to have had an MRI in 2009 post laminectomy.  The Veteran indicated that they "did not want to cut on him again."  The Veteran had L5-S1 impingement.  Physical examination revealed the Veteran to be alert and ambulatory in no apparent distress.  He sat with his right leg stretched out.  He walked with a cane, groaned and cannot do toe or heel walking. 

In April 2011 the Veteran was treated for chronic back pain.  He was noted to have been placed on morphine.  The Veteran indicated that he was unable to tolerate the medication and did not like how it made him feel.  He reported that he would like to use Oxycodone only.  The Veteran indicated that Baclofen did not help and wondered if he could try Flexeril again.  Physical examination relevantly revealed the Veteran to have an assisted low gait with cane.  The Veteran was assessed with CLBB on the basis of history of disk disease and chronic muscle spasm.  He was noted to have had a history of chronic L4 radiculopathy with musculoskeletal low back pain.  He had a history of lumbar surgery time two.  The last surgery was noted to have been lumbar L3, 4, and 5 exploration and L4-5 discectomy in August 2005.  

In July 2011 the Veteran underwent physical therapy.  The Veteran was noted to have a diagnosis of failed back syndrome and chronic back pain.  The pain level was 6 out of 10 in the lower back.  He had the pain for years and it was aggravated by prolonged sitting, standing, and walking.  He indicated that the pain was alleviated by rest, medication, and TENS.  The pain was constant, achy, sharp, and dull.  Range of motion was mild to moderately limited in all planes with end range pain.  Overall strength was grossly graded at 5/5.  There was no tenderness to palpation, coordination was good, and the Veteran was independent with functional mobility.  He had good endurance to activity.  The Veteran was independent to activities of daily living.  The Veteran needed a TENS unit and electrodes.  The assessment was chronic low back pain.  

In August 2011 a pain e-consult was afforded the Veteran.  The Veteran's chart was reviewed.  The Veteran was noted to be diagnosed with chronic low back pain.  The pain started ten years prior in the lumbar area.  The duration was constant and the nature was radiation to the right lower extremity.  The pain worsened with standing and walking and improved with Percocet.  The Veteran was noted to have been treated with physical therapy and a TENS unit.  The Veteran had been prescribed medications for his pain.  A CT spine x-ray in 2009 revealed excellent opacification of the thecal sac.  No extrathecal fluid collection was seen.  A tiny volume of the contrast agent was seen in the subcutaneous tissues at the level of L3.  The conus terminates at the level of L1 and demonstrates a normal morphology.  There was normal sagittal alignment of the lumbar spine with no evidence of listhesis or fracture.  There was ankylosis of both superior SI joints.  No osseous lytic or blastic lesions were identified.  There was apparent thickening and clumping of the cauda equina nerve roots.  At T12-L1 there was no significant foraminal or spinal canal narrowing.  At L1-L2 there was no significant foraminal or spinal canal narrowing.  At L2-L3 there was mild anterior osteophyte formation and facet hypertrophy is noted, but there is no significant neural foraminal or spinal canal narrowing.  At L3-L4 there was a mild generalized annular bulge is noted as well as bilateral facet hypertrophy, but there is no significant neural foraminal or spinal canal narrowing.  There was a mild anterior osteophyte formation seen at this level as well.  At L4-L5 there was evidence of prior inferior left laminectomy at L4.  A mild generalized annular bulge was noted with a superimposed central to left lateral recess disc protrusion which abuts against the descending left L5 nerve root.  This was not significantly changed from the comparison MR.  There was bilateral facet hypertrophy resulting in moderate caudal neuroforaminal narrowing bilaterally.  At L5-S1 there was evidence of prior inferior left laminectomy at L5.  There was no disc protrusion identified.  There was bilateral facet hypertrophy causing moderate caudal neural foraminal narrowing bilaterally.  

The Veteran was noted to have had a L4-L5 laminectomy in 2005.  He had tested positive for cannabinoids in 2004 and for opiates in 2005 even though the VA had not prescribed opiates at that time.  Relevant physical examination revealed that the Veteran was noted to walk with bilateral canes with wrist brace.  Strength overall was grossly graded 5/5.  The impression rendered was chronic pain, failed back syndrome.  The provider reported that the Veteran had radicular symptoms described in the notes since February 2011.  The provider indicated that the sensory and motor exams were normal and, therefore, neurosurgical treatment was doubtful.

In September 2011 the Veteran underwent a pain consult.  The Veteran's primary complaint was chronic pain and failed back syndrome.  Methadone was noted to be an option and the Veteran was noted to have radicular symptoms described in notes dated in February 2011.  Again it was noted that the Veteran's sensory and motor examinations were normal and therefore neurosurgical treatment was doubtful.  

The Veteran had a past history of chronic low back pain and multiple joints.  The pain was described as shooting, stabbing, burning and sharp.  There was radiation to the legs and knees.  The duration of the pain was constant and improved with rest.  The pain worsened with activity.  The pain was on average a 7 with the worse at 10.  

Physical examination revealed the back/spine to be non tender to percussion.  There was no deformity appreciated or skin changes.  Sitting straight leg raising resulted in mild pulling.  The Veteran was able to stand and sit.  Toe and heel stand were intact.  Double simultaneous stimulation of the lower legs was intact.  There was no foot drop.  Deep tendon reflexes were symmetric and intact in the patella and Achilles.  Proprioception of the large toe was intact.

The impression rendered was chronic low back pain.

In May 2012 the Veteran underwent a physical therapy consult.  MRI of the lumbar spine dated in May 2009 was noted to reveal slight progression of the neural foraminal narrowing at the level of L4/5 and L5/S1 that is primarily caused by facet joint hypertrophy; persistent signs of neuritis of the S1 nerve root on the left side; and postsurgical changes at the level of L4/5 and L5/1 as above.

The Veteran was noted to have chronic back pain and to have undergone two laminectomies, most recently in 2005.  Relevantly the Veteran was noted to have chronic low back pain and lumbar radiculopathy.

The Veteran's gait was very antalgic with transfers, slight scuff of the right foot and slow cadence with forward head.  He was able to heel walk and toe walk in parallel bars.  The was a loss of lumbar lordosis in sitting.  The slump test was positive and single leg raise test was positive bilaterally for back pain.  Testing was negative bilaterally for leg pain.  Strength was 5/5 in the bilateral quadriceps, psoas, hamstrings, anterior tibialis, and extensor hallucis longus (EHL).  Reflexes were 1+ right patellar, 0 left patella, 2+ right Achilles, and 2+ left Achilles.  Physical therapy exercises were performed.  The Veteran was assessed with chronic low back pain and to be a good candidate for a progressive back program and use of TENS.

In July 2012 the Veteran was afforded a VA C&P spine examination.  The examiner noted that the Veteran had degenerative disc disease of the lumbosacral spine, degenerative joint disease of the lumbosacral spine, and left lumbar radiculopathy.  Since the prior C&P examination completed in September 2010 the Veteran's spine was noted to be about the same.  He had chronic back pain going down both legs into the feet.  It used to be worse on the left but was the same on both sides at the time of the examination.  The Veteran was noted to not have flare-ups that impacted the thoracolumbar spine.  The range of motion of the lumbar spine was 35 degrees of flexion with pain beginning at 20 degrees, 10 degrees of extension with pain beginning at 10 degrees, 15 degrees of right lateral flexion with pain at 10 degrees, 10 degrees of left lateral flexion with pain at 5 degrees, 25 degrees of right lateral rotation with pain at 20 degrees, and 20 degrees of left lateral rotation with pain at 10 degrees.  The Veteran was able to perform repetitive-use testing.  Post test forward flexion was 30 degrees, extension was 10 degrees, right lateral flexion was 15 degrees, left lateral flexion was 10 degrees, right lateral rotation was 25 degrees, and left lateral rotation was 20 degrees.  After repetitive use the Veteran had less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  The Veteran had tenderness to palpation of bilateral lumbar paraspinals.  There was guarding and/or muscle spasms present, but they did not result in abnormal gait or spinal contour.  

Muscle strength testing was normal for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension bilaterally.  There was no muscle atrophy.  Reflex examination was normal in the knees bilaterally, normal in the right ankle, and hypoactive (1+) in the left ankle.  Sensory testing was normal in the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes bilaterally.  Straight leg raising test was negative on the right and positive on the left.  The Veteran had mild radiculopathy on the left.  This was manifested by mild left lower extremity constant pain.  There were no other signs or symptoms of radiculopathy.  The nerves involved were the left sciatic.  There were no other neurologic abnormalities, such as bowel or bladder problems or pathologic reflexes, related to the Veteran's back disorder.  The Veteran was diagnosed with intervertebral disc syndrome but there were not incapacitating episodes over the prior 12 months.  The Veteran used a brace occasionally and a cane regularly to assist with his locomotion.  The examiner noted that the Veteran had surgical scars from treatment for his back condition but these scars were not painful or unstable and were not greater than 39 square centimeters (6 square inches).  His back disorder impacted his employment by preventing lifting, carrying, and walking long distances.

The Board finds that entitlement to an evaluation in excess of 60 percent disabling for lumbosacral strain status post laminectomy and discectomy is not warranted.  The Veteran is already in receipt of the maximum available rating pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating episodes.

Alternatively, the Veteran may be evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine if this would result in a higher evaluation.  The Board notes that at no point during the period on appeal has the Veteran's back disorder manifested ankylosis of the entire thoracolumbar spine.  As such, an evaluation greater than 40 percent disabling for the orthopedic manifestations of the Veteran's back disorder is not warranted.

The Board acknowledges that the Veteran has been diagnosed with intervertebral disc syndrome and has been noted to have a history of L4 radiculopathy.  However, electrodiagnostic tests have not revealed any radiculopathy.  At no point during the period on appeal has the Veteran's radiculopathy manifested symptoms more severe than 5/5 strength bilateral lower extremity including eversion/inversion, deep tendon reflexes of 1+ at the right patella and 0 at the left patella, or bilateral Achilles reflexes of 1/4.  However, the preponderance of the evidence reveals deep tendon reflexes of 2/4 in the bilateral lower extremities, intact sensation, and 5/5 muscle testing in the lower extremities.  As such, the preponderance of the evidence is against finding that the Veteran's radiculopathy manifests greater than mild symptoms during the period on appeal.  The application of the bilateral factor contained in 38 C.F.R. § 4.26 and the combined ratings table in 38 C.F.R. § 4.25 yields a 21 percent rating for his bilateral radiculopathy, which when rated with the 40 percent for limitation of motion, results in a 53 percent combined rating, which is less than a single 60 percent evaluation.  As such, entitlement to an evaluation in excess of 60 percent disabling for lumbosacral strain status post laminectomy and discectomy is denied.

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The symptoms exhibited by the Veteran's lumbosacral strain status post laminectomy and discectomy, to include pain, weakness, tenderness, spasm, decreased range of motion, and neurological complaints, are contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a, Diagnostic Codes 5235-5243), which reasonably describe the Veteran's disability.  Thus, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for a left elbow strain and ulnar neuropathy at the left elbow is granted.

Entitlement to an evaluation in excess of 60 percent disabling for lumbosacral strain status post laminectomy and discectomy is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


